DETAILED ACTION
1.	Applicant’s response filed 11/9/2021 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
2.	The objection to Figure 9 is withdrawn; the correction filed on 11/9/2021 is accepted.  

Claim Objections
3.	The prior objections to claims 1 and 9 are withdrawn in view of the appropriate correction filed.  

4.	Claims 1 and 7 are objected to as it for the following reasons:  
	Claim 1 recites, “…a plurality of separators, each being disposed between adjacent two of the plurality of battery cells and being a molded member made of insulating material…”	The italicized language is not grammatically correct and requires correction.
	Claim 7, line 4, lines 6-7, and line 8 should correct “the corresponding battery cell” to “the corresponding one of the plurality of battery cells adjacent thereto” to invoke full and proper antecedent basis.
	Appropriate correction is required

Claim Rejections - 35 USC § 112
5.	The prior Office Action rejections of claim 1, and thus dependent claims 2-9, and claim 3, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in view of the amendments provided.
	The prior Office Action rejections of claim 1, and thus dependent claims 2-9, and claim 3, claim 4, claim 5, and thus dependent claim 6, claim 7, claim 8, and claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of the amendments provided.

6.	Claim 1, and thus dependent claims 2-9, and claim 4, claim 5, and thus dependent claim 6, and claim 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended in part to recite:
	“a plurality of separators, each being disposed between adjacent two of the plurality of battery cells and being a molded member made of insulating material…”

The language violates the written description as it requires a plurality of separators to each be disposed between “adjacent two of the plurality of battery cells” (note the objection above to the quoted language as it is not grammatically correct).  In other words, the claims requires a plurality of separators (illustrated in line form below and requiring some form of linking bridge each disposed between adjacent cells (a cell being represented by a rectangle below) of the plurality of battery cells:

    PNG
    media_image1.png
    535
    712
    media_image1.png
    Greyscale

Such an embodiment does not exist in the instant disclosure in either the written or illustrated portion of the disclosure.  Thus, the added language violates the written description as the structure is not taught within the written description or illustrated in the figures.  
Claim 4 as amended recites in part with emphasis added below:
“at least one of the plurality of separators has position determining ribs that protrude from a surface of the separator so as to make contact with side surfaces of a corresponding one of the plurality of battery cells adjacent thereto and place the corresponding battery cell at a fixed position; and
the position determining ribs each have an upper surface that is inclined downward from Application No.: 16/325,039Docket No.: P190143US00 an outer periphery of the corresponding battery cell toward a central part of the corresponding battery cell.”

Claim 1 was amended to recite that each of the plurality of separators has insulating rib parts that protrude from respective surfaces of the separator..”  It appears claim 4 fails to invoke proper antecedent basis to the already claimed “respective surfaces of the separator,” of which, based on the Examiner’s understanding, the claimed “a surface of the separator” of claim 4 would be one of.  Accordingly, there is not another surface of the separator (i.e., “a surface of the separator” as presented in claim 4) provided in the instant disclosure such that the claim is not supported.
	Furthermore, the amended features presented in claim 4 (last three lines) are not supported.  The disclosure fails to teach “the positioning ribs each have an upper surface that is 
“at least one of the plurality of separators 2 has position determining ribs (24A, 24B – appears this must be 24A given the subsequent italicized claimed requirement) that protrude from a surface of the separator [one of the respective surfaces presented in claim 1] so as to make contact with side surfaces of a corresponding one of the plurality of battery cells adjacent thereto and place the corresponding battery cell at a fixed position; and
the position determining ribs 24A each have an upper surface [i.e., upper surface of upper horizontal rib 24a] that is inclined downward (Figs. 3-4, P52).  

The upper surface is not illustrated in the figures or taught within the disclosure as being “inclined downard fromApplication No.: 16/325,039Docket No.: P190143US00 an outer periphery of the corresponding battery cell toward a central part of the corresponding battery cell.”  Accordingly, the claim is not supported by the instant disclosure and requires correction.  
Claim 5 recites that the insulating rib parts are disposed at respective ends of a lower part of the separator, and then that the insulating rib parts are on respective sides provided at respective ends (the same respective ends or different ones?) of a bottom edge (different from the lower part?).  Claim 1 already requires the separator to have respective surfaces from which the insulating ribs parts protrude.  Claim 5 in terms of the required structure and cooperation of parts is entirely unclear in terms of whether there is failure to invoke proper antecedent basis and/or if the claim is missing cooperative structural relationship limitations.  Note that claim 5 also recites “a bottom surface” (both at lines 5, and line 10) which appears to require two distinct entities from the already claimed “bottom surfaces” of claim 1 which is not supported.  The claim as a whole does not appear toe be supported by the disclosure and is accordingly rejected under 35 U.S.C. 112(a).
claim 9 which requires similar language to claim 1 in terms of “the plurality of separator are disposed between the plurality of battery cells…” which is also rejected as violating the written description requirement.  
	Claim 9 is also rejected in terms of requiring “surface metals of the exterior cans” which is not supported by the instant disclosure.  The claim does not link “surface metals of the exterior cans” with proper antecedent basis to the feature of “the plurality of battery cells each have an exterior can of a metal” such that the feature of “surface metals of the exterior cans” appears to be an all-together new entity that does not exist within the written description or drawings.	
	Appropriate correction is required.  

7.	Claim 4, claim 5, and thus dependent claim 6, and claim 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 as amended recites in part with emphasis added below:
“at least one of the plurality of separators has position determining ribs that protrude from a surface of the separator so as to make contact with side surfaces of a corresponding one of the plurality of battery cells adjacent thereto and place the corresponding battery cell at a fixed position; and
the position determining ribs each have an upper surface that is inclined downward from Application No.: 16/325,039Docket No.: P190143US00 an outer periphery of the corresponding battery cell toward a central part of the corresponding battery cell.”

Claim 1 was amended to recite that each of the plurality of separators has insulating rib parts that protrude from respective surfaces of the separator..”  It appears the claim fails to invoke proper 
Additionally, with respect to claim 4 it is not clear how a positioning determining rib that protrudes from a surface of the separator could be defined as inclined downward from an outer periphery of the corresponding battery cell toward a central part toward a central part of the corresponding battery cell.  The feature defines an entity that is part of the separator as being inclined downward from a portion of the battery cell toward another portion of the battery cell.  It would appear the claim would have to include that it inclines [in a given direction as supported] from the separator as it is part of the separator.  
Claim 5, line 10 recites “a surface of the separator” which fails to invoke proper antecedent basis to be the already claimed “respective surfaces of the separator,” of which, based on the Examiner’s understanding, the claimed “a surface of the separator” of claim 5 would be one of.  Thus, the claim is rendered indefinite for failing to invoke proper antecedent basis.
Claim 5, line 10 recites “a bottom surface of a corresponding one of the plurality of battery cells adjacent thereto…” which fails to invoke proper antecedent basis to the “…bottom surfaces of the adjacent cells of the plurality of battery cells” presented in claim 1 and appears to need correction to “…one of the bottom surfaces of a corresponding one of the plurality of battery cells adjacent thereto…”
Claim 5 recites that the insulating rib parts are disposed at respective ends of a lower part of the separator, and then that the insulating rib parts are on respective sides provided at respective ends (the same respective ends or different ones than those already presented?) of a bottom edge (different from the lower part?).  Claim 1 already requires the separator to have respective surfaces from which the insulating ribs parts protrude.  Claim 5 in terms of the 
It is respectfully respected that any future response makes clear by citation to paragraph numbers and/or drawings and/or provides annotated drawings for the claimed features of claim 5 (however presented/amended) such that the meaning of the claim is clear.    
	Claim 9 was amended to recite the following:

    PNG
    media_image2.png
    196
    816
    media_image2.png
    Greyscale
The language of “surface metals of the exterior cans” is not clear in terms of its intended meaning.  It is not clear if each exterior can is required to have surface metals (plural), or if a respective surface metal goes with a respective exterior can.  The claim does not link “surface metals of the exterior cans” with proper antecedent basis to the feature of “the plurality of battery cells each have an exterior can of a metal” such that the feature of “surface metals of the exterior cans” appears to be an all-together new entity. 
	Appropriate correction is required.  

Prior Art Evaluation & Compact Prosecution Claim
8.	Per MPEP § 2143.03:
When evaluating claims for obviousness under 35 U.S.C. 103, all the limitations of the claims must be considered and given weight, including limitations which do not find Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff’d mem. 738 F.2d 453 (Fed. Cir. 1984).

The claims as presented has been searched and the Examiner did not find prior art to apply against it.

9.	For compact prosecution purposes, in terms of the rejection under 35 U.S.C. 112(a), claims 1 and 9 will additionally be examined as if they recited the following amendments which provide an embodiment supported by the instant disclosure. 
Of note is that claim 9 still requires correction to correct the 35 U.S.C. 112(b) issued identified above.  
The subsequent application of prior art is to the following claims referred to as the “Compact Prosecution Claims,” with the dependent claims, except claims 4-6 [which are not supported and entirely unclear to the point of not being examinable – see rejections under 35 U.S.C. 112(a) and (b) above] also additionally examined in the context of the compact prosecution claims:

    PNG
    media_image3.png
    435
    886
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    273
    885
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    118
    782
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    186
    822
    media_image6.png
    Greyscale

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Compact Prosecution Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota et al. (US 2016/0141737) [previously cited by the ISR, the Chinese Office Action cited by Applicant, and the instant Examiner in the prior Office Action (see section 10)].
Regarding claim 1, Kubota teaches a power supply device 30 (Figs. 4, 14-19 (third embodiment); not limited to entire disclosure) comprising: 
a plurality of battery cells 101 each having a rectangular outer shape (narrow side plate 109n) thinner than a width of a main surface (wide side plate 109w) (Fig. 4; P39-40); 
a plurality of intermediate holders 360 (“separators”) (Figs. 16-17), each respectively being disposed between adjacent battery cells 101 and being a molded member made of an insulating material (P44); 
a pair of end plates 120 that are disposed on both ends of a battery assembly in which the plurality of battery cells 101 insulated by the plurality of separators 360 are stacked so that the main surfaces 109w face each other (Fig. 14); and 
a side frame 140 (“bind bar”) that binds the pair of end plates 120 (P61-63) [alternatively, duct unit 110 also reads on “a bind bar that binds the pair of end plates 120” (P72-81)], 
wherein each of the plurality of separators 360 has insulating rib parts (at least 363, 363s, 363b, 363a) that protrude from respective surfaces of the separator 360 so as to be disposed on bottom surfaces 109b of the respective adjacent battery cells 101 of the plurality of battery cells between which the respective separator 360 is disposed (Figs. 16-17; P113), and 
wherein two of the plurality of separators 360 which are adjacent to each other via one of the plurality of battery cells 101 have respective insulating rib parts (at least 363, 363s, 363b, 363a) stacked directly on each other on a bottom surface of the one of the plurality of battery cells 101 (illustrated in Fig. 16), and 
wherein one of the stacked insulating rib parts (at least 363, 363s, 363b, 363a) has an insertion groove (fitting concave 363b), the other of the stacked insulating rib parts has an insertion rib (fitting convex 363b) to be inserted into the insertion groove (fitting concave 363b), 
Regarding claim 9, Kubota teaches wherein the plurality of battery cells 101 each have an exterior can (108-109) made of a metal (P39), and the plurality of separators 360 are [respectively] disposed between the plurality of battery cells 101 [such that at least a portion of each of the exterior cans made of metal is exposed [to the surrounding environment] (see at least portion 108 exposed in Fig. 14).  
Alternatively, Kubota teaches wherein the plurality of battery cells 101 each have an exterior can (108-109) made of a metal (P39), and the plurality of separators 360 are [respectively] disposed between the plurality of battery cells 101 [such that at least a portion of each of the exterior cans made of metal is exposed [to the cooling structure 180, 190] (see Fig. 14).

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 2016/0141737) as applied to at least claim 1 above, and further in view of Fujii et al. (US 2014/0220391).
Regarding claim 2, Kubota teaches wherein the side frame 140 (“bind bar”) is a metal plate (P63), and the side frame 140 (“bind bar”) made of a metal has a horizontal plate part (side surface abutment 141a) disposed on lower surfaces of the insulating rib parts (at least 363, 363s, 363b, 363a) [obstructed from view in Fig. 14, but would be the opposite side frame 140 from that fully shown that is disposed on lower surfaces of the insulating rib parts (at least 363, 363s, 363b, 363a)].  
Kubota fails to disclose an insulating sheet is disposed between the horizontal plate part (141a) and the insulating rib parts (at least 363, 363s, 363b, 363a), and the insulating sheet insulates the horizontal plate part made of the metal (141a) from the insulating rib parts (at least 363, 363s, 363b, 363a).  In the same field of endeavor, Fujii teaches analogous art of a power source apparatus provided with a battery stack 5 including a plurality of battery cells 1 stacked with intervening separators 2, a pair of end plates 3, and metal binding pieces 4 (claimed “bind bar”) connecting the pair of end plates 3 (P35, 55; Fig. 5), wherein the metal bind bar 4 includes a horizontal metal plate part (either 41 or bottom projection section 45) analogous to the horizontal plate part of Kubota 141a.  Figure 5 of Fujii is reproduced below for convenience):

    PNG
    media_image7.png
    407
    551
    media_image7.png
    Greyscale

Fig. 5 of Fujii

Fujii further teaches that it is a known construct to provide moisture protection sheet 38 made of water resistance insulating material (i.e., “an insulating sheet”) such that it is disposed between the metal bind bar 4 including the horizontal metal plate part (either main section 41 or bottom projection section 45) and the separators 2 that also include insulating rib parts (2e – P48-49).  Fujii teaches the sheets are provided to close off gaps and can distort resiliently such that moisture ingress can be avoided to achieve a water-tight configuration (P60).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the instant application to provide the moisture protection sheet 38 made of water resistance insulating material (“an insulating sheet”) of Fujii in the construct taught by Fujii (Fig. 5; not limited to entire disclosure) to the analogous configuration of Kubota such that an insulating sheet 38 is disposed between the horizontal plate part made of the metal (141a) and the insulating rib parts (at least 363, 363s, 363b, 363a) in order to provide the predictable and beneficial result taught by Fujii of providing an entity that can close off gaps and can distort resiliently such that moisture ingress can be avoided to achieve a water-tight configuration (P60).
Regarding claim 3, Kubota teaches wherein the side frame 140 (“bind bar”) has a side surface plate (142 or 141b) that is connected to the horizontal plate part (141a) and is disposed on (at least indirectly) a side surface of at least one of the plurality of battery cells 101. 
Kubota as modified by Fujii (see rejection 2 above) teaches the insulating sheet 38, wherein Fujii further teaches that the analogous metal bind bar 4 has a side surface plate [the other of main section 41 or bottom projection section 45 not selected for the “horizontal plate part”)] disposed on a side surface (directly or indirectly) of at least one of the plurality of battery cells, and the insulating sheet 38 is continuously disposed at least on a surface of a bottom part of the side surface plate (41 or 45) and a surface of the horizontal plate part (the other of 41 or 45) (Figs. 4-5; P55-62).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the instant application to provide the insulating sheet 38 of Fujii
in the construct taught by Fujii (Figs. 4-5; P55-62 not limited to entire disclosure) to the analogous configuration of Kubota such that the insulating sheet 38 is continuously disposed at least on a surface of a bottom part of the side surface plate (142 or 141b) and a surface of the horizontal plate part (141a) in order to provide the predictable and beneficial result taught by Fujii of providing an entity that can close off gaps and can distort resiliently such that moisture ingress can be avoided to achieve a water-tight configuration (P60).

14.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 2016/0141737) as applied to at least claim 1 above, and further in view of Tsuruta et al. (US 2014/0302378).
Regarding claim 7, Kubota wherein at least one of the plurality of separators 360 has a position determining rib (one of the second connection parts 364) that makes contact [via surface 
Kubota fails to disclose a deformed rib that is deformed by being pressed against the outer peripheral surface (108) of the corresponding battery cell 101 is provided on a contact surface 364s of the position determining rib 364 with the outer peripheral surface 108 of the corresponding battery cell 101.
In the same field of endeavor, Tsuruta teaches analogous art of a plurality of insulating spacers 16 (“separators”) respectively provided in between adjacent batteries in the construct of a power supply device, wherein Tsuruta teaches that in addition to having “a position determining rib” (flange portion 48a) [analogous in function to connection part 364 of Kubota], the position determining rib (flange portion 48a) also has a side rib 56b (“deformed rib”) that is deformed by being pressed against the outer peripheral surface of flat rectangular casing 30 of corresponding battery cell 14 (P69-73; 79-100, 103-104; P104: “side rib 56b, 156 and the front rib 56a are elastically deformable”) that is provided on a contact surface (illustrated in Fig. 3) of the position determining rib (flange portion 48a) (Fig. 3; see also Figs. 13A-B, 14-15; entire disclosure relied upon).  Tsuruta teaches that this allows the projection portions that are the ribs to be deformed such that a biasing force can be applied to the device (P104), and favorable positioning accuracy of the battery 14 can be acquired (P72).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the instant application to provide the position determining rib (one of the second connection parts 364) of Kubota with the elastically deformable side rib 56b (“deformed rib”) of Tsuruta that meets the features claimed as detailed above in order to provide the .

15.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 2016/0141737) as applied to at least claim 1 above, and further in view of Toshioka et al. (US 2016/0036105).
Regarding claim 8, Kubota fails to disclose wherein an air path is provided between at least one of the plurality of separators 360 and a corresponding one of the plurality of battery cells 101 adjacent thereto.  In the same field of endeavor, Toshioka teaches analogous art of an energy storage apparatus in which a plurality of separators 2A, 2B are respectively provided between adjacent cells, and wherein the plurality of separators 2A, 2B have an air path 203 provided between at least one of the plurality of separators 2A and a corresponding one of the plurality of battery cells 1 adjacent thereto (Figs. 1, 4, 6, 7A, 8; not limited to entire disclosure).  Toshioka teaches that the air passages 203 allow cooling air to pass therethrough (P55), thereby providing the predictable result of cooling the adjacent cells.
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the instant application to configure the separator 360 of Kubota such that an air path 203 is provided in the configuration detailed above as taught by Toshioka in order to provide the predictable and beneficial result of allowing cooling air to pass therethrough such that the adjacent cells are cooled.   

Response to Arguments
16	Applicant’s arguments filed 11/9/2021 with respect to the prior Office Action rejections of the claims under 35 U.S.C. 112(a)/(b) in view of the amendments have been fully considered 

Conclusion
17.	The prior art (some previously) made of record and not relied upon considered pertinent to applicant's disclosure is reproduced below for convenience:
Maeda et al. (WO 2016/104013) (Figs. 8-9); Baek et al. (US 2015/0270514); Choi et al. (US 2017/0187080); and Okada et al. (US 2008/0160395) (Figures 1 & 4).       

Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA J BARROW/Primary Examiner, Art Unit 1729